Contact:Michael L. McDonald Senior Vice President & Chief Financial Officer 703-478-5845 Email: mmcdonald@fairchild.com FAIRCHILD REPORTS LATE FILING OF FORM 10-K ANNUAL REPORT McLean, Virginia (January 22, 2008) – The Fairchild Corporation (NYSE: FA), reported that its Annual Report on Form 10-K for the year ended September 30, 2007, will be filed late. Additional information may be obtained from the Company’s Form 8-K filing issued on January 22, 2008, which is available on the Company’s web site. About The Fairchild Corporation The business of Fairchild consists of three segments: PoloExpress, Hein Gericke, and Aerospace. Fairchild's PoloExpress and Hein Gericke businesses design and sell motorcycle protective apparel, helmets, and a large selection of technical accessories, for motorcyclists. Together, Hein Gericke and PoloExpress operate 236 retail shops in Germany, the United Kingdom, Austria, Belgium, France, Italy, Luxembourg, the Netherlands, Switzerland and Turkey. Fairchild's aerospace segment is engaged in the aerospace distribution business which stocks and distributes a wide variety of parts to operators and aerospace companies providing aircraft parts and services to customers worldwide. Additional information is available on The Fairchild Corporation web site (www.fairchild.com). Hard copies of the Company’s most recent completed audited financial statements are available free of charge by contacting us at 703-478-5800. This news release may contain forward looking statements within the meaning of Section 27-A of the Securities Act of 1933, as amended, and Section 21-E of the Securities Exchange Act of 1934, as amended.The Company’s actual results could differ materially from those set forth in the forward-looking statements, as a result of the risks associated with the Company’s business, changes in general economic conditions, and changes in the assumptions used in making such forward-looking statements.
